DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species of articulation/rotation system:
Species A: where the control and power rings co-rotate, having a power ring with a plurality of undulations and a control ring having a guide slot carrying the power rod of the airfoil, as shown in fig. 4; 
Species B: where control and power rings corotate and the control rings are articulated by a control arm sandwiched between a pair of control wheels, the power rings having undulations, as shown in fig. 5;
Species C: where the power ring rotates and the control ring is fixed, the airfoils coupled to the power ring by a stabilizer rod mounted in a bearing, the airfoils also coupled to a swivel wheel mount by a control cam arm, as shown in fig. 6;
Species D: where the power ring rotates and the control ring is fixed, the airfoils articulated by a control cam arm carried by a bearing in the power ring and having dual swivel wheel mounts running along the control ring guide, as shown in fig. 7; and
Species E: where a power ring on either side of the control ring, all corotating, the airfoils coupled to the power rings by a power rod, the airfoils articulated by a control rod coupled to the control ring, an articulation rod causing the control ring to articulate, as shown in fig. 8.
The species are independent or distinct because they are mutually exclusive. Species C and D involve a fixed control ring, while in Species A, B and E, the control ring rotates with the power ring. Species A has a horizontal guide slot for the power rod while Species C and E have vertical slots and Species B and D have no slot at all. Species C and E have separate power and control rods coupled to the airfoil, while Species A and D use a single rod. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 15-19, 29-32 and 34 appear to be generic to all species; claims 20 and 22 appear to be generic to species A and B, and claim 33 appears to be generic to species A and E, but Applicant is invited to confirm.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
 (B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. See separate field of search below.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. Due to the numerous structural differences between the species, each species represents a different field of search. Species A and B require a search for undulations in a rotary airfoil articulation system. Species B, C and D require a search for airfoils coupled to wheels which run in tracks to articulate the airfoils, while Species E requires a search for wheels which cause deflection of a control ring to which the airfoil is coupled. Species C and E require a search for rotary airfoils having separate power and control rods coupling to respective power and control rings, while Species A and D require a search for rotary airfoils having a single rod to perform both functions. Species A, B and E require a search for corotational control and power rings, while Species C and D require a search for a rotating power ring cooperating with a fixed control ring.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
No telephone call was made to request an oral election to the above restriction requirement, due to the complexity of the restriction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 11:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647